DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2021 has been entered.

Status of Claims
3.	Claims 1-15 are pending in this application.  
	Claims 1-5 and 7-15 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/2021, with respect to the 35 U.S.C 102(a)(1) rejection(s) of claim(s) 1-6 and 12-15 under Shiohara (US PAT. No. 7,963,517 B2) and claim(s) 7-11 rejected under 35 U.S.C. 103 as being unpatentable over Shiohara (US PAT. No. 7,963,517 B2) in view of Sugitani (US PG. Pub. 2007/0263244 A1). have been fully considered and are persuasive.  Therefore, the (US PG. Pub. 2004/0114157 A1).

Applicant’s specifically argues on page 7 of the Remarks that the prior art of Shiohara fails to teach the newly amended limitation of Claim 1 and similar 13-15 “control the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets.” The examiner respectfully agrees. However, the newly added reference of Linder (US PG. Pub. 2004/0114157 A1) teaches “control the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets (See Linder, Fig. 2, Sect. [0018], a test image on a test sheet generated by a printer.  Such a test sheet would be one of a set of test sheets used in a single calibration operation: for example, if the calibration operation for a printer requires printing and reading 1000 test patches, ten test sheets bearing 100 patches each are output by the printer, and these ten sheets are loaded into the document handler of a digital copier 12 or scanner 14 for recording.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  



 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiohara (US PAT. No. 7,963,517 B2) in view of Linder (US PG. Pub. 2004/0114157 A1).

	Referring to Claim 1, Shiohara teaches an information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) for controlling a printer (See Shiohara, Figs. 1 and 2, Image recording apparatus 1, Col. 5 lines 26-37, the operation panel 14 provided with various operation buttons and display is used to control printing, copying, scanning, and facsimile functions of the image recording apparatus 1), the printer (See Figs. 1 and 2, Image recording apparatus 1) being configured to output sheets which are, in order, fed from a sheet feeder, printed upon (See Shiohara, Fig. 2, Col. 6 lines 9-14, As shown in FIG. 2, a pair of register rollers (transport rollers) may be disposed upstream of the platen 26 as seen in the sheet discharge direction to feed the sheet P to the underside of recording head 4, and a discharge roller 28 may be disposed downstream of platen 26 to discharge the printed sheet P to sheet discharge portion 10.) and loaded in a loader in accordance with a print instruction (Shiohara, Col. 12 lines 29-36, Sheet feed arm 6a of sheet feeder 6 may be configured to move tiltably.  Thus, the sheets P stacked in accommodating portion 3b of first sheet cassette 3 are not displaced toward the upstream side as seen in the sheet feed direction, and an additional guide member to contact the trailing edges of the sheets P is not needed.  Sheets P can be loaded to first sheet cassette 3 from its upstream side without lifting the upstream end of second sheet cassette 30.), the information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) comprising:
a controller (See Shiohara, Fig. 4, Sheet Feed Device 100) configured to
control the printer to output the sheets according to the print instruction (See Shiohara, Figs. 1 and 2, Image recording apparatus 1, Col. 5 lines 26-37, the operation panel 14 provided with various operation buttons and display is used to control printing, copying, scanning, and facsimile functions of the image recording apparatus 1), the printer (See Figs. 1 and 2, Image recording apparatus 1).

Shiohara fails to explicitly teach 
control the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets,
control the printer so the sheet feeder feeds the check sheet, and


However, Linder teaches 
control the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets (See Linder, Fig. 2, Sect. [0018], a test image on a test sheet generated by a printer.  Such a test sheet would be one of a set of test sheets used in a single calibration operation: for example, if the calibration operation for a printer requires printing and reading 1000 test patches, ten test sheets bearing 100 patches each are output by the printer, and these ten sheets are loaded into the document handler of a digital copier 12 or scanner 14 for recording.),
control the printer so the sheet feeder feeds the check sheet (See Linder, Sect. [0019], a test sheet may include an arrow to indicate to a user the direction in which to feed the sheet through a documents handler), and
control the printer so the check sheet protrudes from the sheets when the check sheet and the sheets are loaded are loaded in the loader (See Linder, Fig. 3, Sheet Calibration Processing, Sect. [0024], The illustrated method is designed to react to one detected test sheet (of a plurality of test sheets forming a set for a calibration operation) at a time, and to be directed to one printer over a network; different parts of the method can be carried out at the scanner, at a computer 16, or at the printer 10.  A calibration operation can be initiated simply by loading test sheets into the scanner, where the sheets can be recognized by an image-recognition capability associated with the scanner, or by entry of data into a user interface associated with the scanner (step 50).  Once a sheet fed through a scanner or copier is identified as a test sheet for calibration, software at the scanner records the metadata, as well as the patch data, on the sheet (step 52)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate control the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets, control the printer so the sheet feeder feeds the check sheet, and control the printer so the check sheet protrudes from the sheets when the check sheet and the sheets are loaded are loaded in the loader.  The motivation for doing so would have been to provide calibration of digital printers (a definition which includes copiers and multifunction devices), by which test image data is sent to a printer, causing the printer to output test images which can be recorded and analyzed.  Data derived from the analysis is used to adjust the printer for image quality (See Sect. [0001] of the Linder reference).  Therefore, it would have been obvious to combine Shiohara and Linder to obtain the invention as specified in claim 1.



Referring to Claim 2, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein the check sheet is a sheet arranged in a direction with respect to a transport direction different from a direction in which is arranged or a sheet larger than the currently used sheet (See Shiohara, Fig. 1, Col. 7 lines 54-67, First sheet cassette 3 may be configured to accommodate a stack of larger cut sheets P, such as A4-sized sheets, letter-sized sheets, and legal-sized sheets, such that a shorter side of the cut sheet P extends in the Y-axis direction (main scanning direction).  In FIG. 1, an auxiliary support member 3a may be provided movably in the sheet feed direction (sub scanning direction or X-axis direction) in a recess 3d at an upstream end of first sheet cassette 3 as seen in the sheet feed direction (at a front side of housing 2) to support the trailing edges of longer sheets, such as legal-sized sheets.).

	Referring to Claim 3, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that the sheets will not be used as the check sheet (See Shiohara, Fig. 11, Col. 13 lines 19-24, When the user commands image recording apparatus 1 to start image recording by designating the desired type or size of a sheet to be used, and cassette sensor 50 determines from a detected value that second sheet cassette 30 stacked with the designated sheets is not set at (pushed to) the sheet feed position).

	Referring to Claim 4, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that a different predetermined type of sheet is used as the check sheet (See Shiohara, Col. 8 lines 62-67 and Col. 9 lines 1-3, smaller sheets P than those sheets stacked in first sheet cassette 3, such as postcards and L-sized photograph sheets, may be stacked as well as sheets of a different type than those sheets stacked in the first sheet cassette 3 may be employed. Therefore, different predetermined type and size sheets can be used as the check sheet for inkjet printing and calendared sheets for photograph quality printing on the bottom plate (holding portion) 30a.).

	Referring to Claim 5, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 4 (See Shiohara, Fig. 1, Operation Panel 14), wherein the predetermined specific type of sheet has a projecting portion and the controller controls the printer so that information to be printed on the projecting portion is printed on the different predetermined type of sheet (See Shiohara, Col. 8 lines 56-67 and Col. 9 lines 1-3,  bottom plate 30a provided on a downstream side, and a sheet receiver 30b formed integrally with the bottom plate 30a and provided on an upstream side as seen in the sheet feed direction.  The bottom plate 30a may have a substantially rectangular shape as seen in plain view, and holds, as a holding portion, a stack of sheets.  On bottom plate (holding portion) 30a, smaller sheets P than those sheets stacked in first sheet cassette 3, such as postcards and L-sized photograph sheets, may be stacked.  Moreover, not only may sheets having a different size be employed, but also sheets of a different type than those sheets stacked in the first sheet cassette 3 may be employed.  For example, sheets exclusively for inkjet printing and calendared sheets for photograph quality printing may be stacked on the bottom plate (holding portion) 30a.).

	Referring to Claim 6, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 5 (See Shiohara, Fig. 1, Operation Panel 14), wherein the different predetermined type of sheet is a same type of sheet as a currently used sheet different from the predetermined specific type of sheet or is large enough to contain the projecting portion (See Shiohara, Col. 17 lines 59-66, The first sheet cassette accommodates larger-sized sheets while the second sheet cassette accommodates smaller-sized sheets.  Accordingly, feeding sheets of different sizes may be switched readily by moving second sheet cassette 30, 330, 430 between the sheet feed position closer to sheet feeder 6, 306, 60, and the 
non-sheet-feed position further away from the sheet feeder. Therefore, the larger-seizzed sheets can be placed on the bottom plate 30a of the sheet cassette 30).
	
	Referring to Claim 12, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein a sheet output to be used for the check sheet is a (See Shiohara, Fig. 11, Col. 13 lines 9-19, When carriage 5 moves in the Y-axis direction, media sensor 49 detects the width of the leading edge of the sheet P (P1) that is stopped temporarily after being fed a little bit further from register rollers 27. A detection hole may be provided in the platen intermediate in the Y-axis direction, so that cassette sensor 50 can detect bottom plate 30a through the detection hole only when second sheet cassette 30 is set at the sheet feed position. ), the predetermined specific loader is the same as a loader indicated in the print instruction, and the controller controls the printer device so that printing based on the print instruction will temporarily stop after the check sheet is output to the predetermined specific loader (See Shiohara, Col. 13 lines 34-45, When the carriage 5 moves in the Y-axis direction, media sensor 49 detects the width of the leading edge of the sheet P (P1) that is stopped temporarily after being fed a little bit further from register rollers 27, and an electronic control device determines the size of the sheet P (P1) from a detected value.  When the size determined does not match the type or size designated by the user, image recording on the fed sheet P (P1) is prohibited and the blank sheet P (P1) is discharged to sheet discharge portion 10.  Thus, the user does not waste sheets.  The setting position of the sheet P (P1) in the Y-axis direction also may be detected by media sensor 49).  

	Referring to Claim 13, arguments analogous to claim 1 are applicable herein.   Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 14, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shiohara, Fig. 2, Col. 5 lines 38-42, image reading device 12 and operation panel 14, a recording unit 7, a sheet discharge portion 10, and an ink storage portion 15 disposed on one side of sheet discharge portion 10 may be located within a projected area of image reading device 1 and operation panel 14.).
	
Referring to Claim 15, the combination of Shiohara in view of Linder teaches an information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) for controlling a printer (See Shiohara, Figs. 1 and 2, Image recording apparatus 1, Col. 5 lines 26-37, the operation panel 14 provided with various operation buttons and display is used to control printing, copying, scanning, and facsimile functions of the image recording apparatus 1), the printer (See Figs. 1 and 2, Image recording apparatus 1) being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a loader in accordance with a print instruction (Shiohara, Col. 12 lines 12-36, Accommodating portion 3b of first sheet cassette 3 may be inclined downward toward main inclined separation plate 8, that is, toward the sheet feed direction, and accommodating portion 3b may open outward through opening 3a of housing 2.  Sheet feed arm 6a of sheet feeder 6 may be configured to move tiltably.  Thus, the sheets P stacked in accommodating portion 3b of first sheet cassette 3 are not displaced toward the upstream side as seen in the sheet feed direction, and an additional guide member to contact the trailing edges of the sheets P is not needed.  Sheets P can be loaded to first sheet cassette 3 from its upstream side without lifting the upstream end of second sheet cassette 30.), the information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) means for controlling the printer to output the sheets according to the print instruction (See Shiohara, Figs. 1 and 2, Image recording apparatus 1, Col. 5 lines 26-37, the operation panel 14 provided with various operation buttons and display is used to control printing, copying, scanning, and facsimile functions of the image recording apparatus 1), the printer (See Figs. 1 and 2, Image recording apparatus 1).

Shiohara fails to explicitly teach
means for controlling the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets,
means for controlling the printer so the sheet feeder feeds the check sheet, and
means for controlling the printer so the check sheet protrudes from the sheets when the check sheet and the sheets are loaded in the loader

However Linder teaches 
means for controlling the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU) (See Linder, Fig. 2, Sect. [0018], a test image on a test sheet generated by a printer.  Such a test sheet would be one of a set of test sheets used in a single calibration operation: for example, if the calibration operation for a printer requires printing and reading 1000 test patches, ten test sheets bearing 100 patches each are output by the printer, and these ten sheets are loaded into the document handler of a digital copier 12 or scanner 14 for recording.),
means for controlling the printer so the sheet feeder feeds the check sheet (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU) (See Linder, Sect. [0019], a test sheet may include an arrow to indicate to a user the direction in which to feed the sheet through a documents handler), and
means for controlling the printer so the check sheet protrudes from the sheets when the check sheet and the sheets are loaded in the loader (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU) (See Linder, Fig. 3, Sheet Calibration Processing, Sect. [0024], The illustrated method is designed to react to one detected test sheet (of a plurality of test sheets forming a set for a calibration operation) at a time, and to be directed to one printer over a network; different parts of the method can be carried out at the scanner, at a computer 16, or at the printer 10.  A calibration operation can be initiated simply by loading test sheets into the scanner, where the sheets can be recognized by an image-recognition capability associated with the scanner, or by entry of data into a user interface associated with the scanner (step 50).  Once a sheet fed through a scanner or copier is identified as a test sheet for calibration, software at the scanner records the metadata, as well as the patch data, on the sheet (step 52)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate means for controlling the printer to output a check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded in the loader, the check sheet being in addition to the sheets, means for controlling the printer so the sheet feeder feeds the (See Sect. [0001] of the Linder reference).  Therefore, it would have been obvious to combine Shiohara and Linder to obtain the invention as specified in claim 15.


15.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiohara (US PAT. No. 7,963,517 B2) in view of Linder (US PG. Pub. 2004/0114157 A1); and further in view of Sugitani (US PG. Pub. 2007/0263244 A1).

Referring to Claim 7, the combination of Shiohara in view of Linder teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14).
The combination fails to explicitly teach further comprising:
a setter that displays a setting screen for setting the check sheet, 
wherein the controller controls the printer so that the sheet feeder will feed the check sheet which is set by the setter.

However, Sugitani teaches further comprising:
(See Sugitani, Figs. 3A-3B and 4, Setting Screen on Display Unit 108) that displays a setting screen for setting the sheet to be used as the check sheet (See Sugitani, Sect. [0091], setting screen on the display unit 108, sets the number of printer units 116-1 to 116-5 (division number) connected to the information processing device 100 and to set the print area assignment specifying which part of one page of image is to be printed by which of the printer units 116-1 to 116-5.  This setting screen is controlled by the CPU 101 executing the printing program (printer driver),
wherein the controller controls the printer device so that the sheet feeder will feed the sheet to be used as the check sheet which is set by the setter (See Sugitani, Sect. [0080] lines 5-10, The medium transport device 117 feeds a print medium 206, whose width size corresponds to a range printed by an array of printer units 116-1 to 116-5.  It also outputs a signal defining a print start position of each of the printer units 116-1 to 116-5 when it detects an end of the print medium.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate further comprising: a setter that displays a setting screen for setting the sheet to be used as the check sheet, wherein the controller controls the printer device so that the sheet feeder will feed the sheet to be used as the check sheet which is set by the setter.  The motivation for doing so would have been to provide a low-cost image forming apparatus of a simple construction, a printer complex system and a medium transport device for the image forming apparatus, an information processing device to supply image data to the image (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara in view of Linder and Sugitani to obtain the invention as specified in claim 7.
	
Referring to Claim 8, the combination of Shiohara in view of Linder; and further in view of Sugitani teaches the information control apparatus according to Claim 7 (See Shiohara, Fig. 1, Operation Panel 14), the controller controls the printer so that the sheet feeder will preferentially feed a sheet arranged in a direction with respect to the transport direction different from a direction in which the sheet are arranged (See Shiohara, Col. 7 lines 54-67 and Col. 8 lines 1-4, First sheet cassette 3 may be configured to accommodate a stack of larger cut sheets P, such as A4-sized sheets, letter-sized sheets, and legal-sized sheets, such that a shorter side of the cut sheet P extends in the Y-axis direction (main scanning direction), the maximum capacity of the accommodating portion 3b of the first sheet cassette 3 may be about 100 sheets of plain paper, or a stack having a height (H1) of about 10 mm.  As shown in FIG. 1, an auxiliary support member 3a may be provided movably in the sheet feed direction (sub scanning direction or X-axis direction) in a recess 3d at an upstream end of first sheet cassette 3 as seen in the sheet feed direction (at a front side of housing 2) to support the trailing edges of longer sheets, such as legal-sized sheets.  As shown in FIGS. 1, 4, 9A, and 9B, a trapezoidal hole may be formed near the upstream end of auxiliary support member 3a to provide a grip 3f with which first sheet cassette 3 can be readily inserted and removed through opening 2a of housing 2.).

Shiohara and Linder fails to explicitly teach 
wherein a sheet arranged in a direction with respect to a transport direction different from the sheets are arranged and a sheet larger than the sheets are both set on the setting screen.

However, Sugitani teaches 
wherein a sheet arranged in a direction with respect to a transport direction different from the sheets are arranged and a sheet larger than the sheets are both set on the setting screen (See Sugitani, Sect. [0094] and [0119], Referring to FIG. 2, the medium transport device 117 is also suited for transporting a print medium which is large in the widthwise direction and has an arbitrary size in the transport direction. A transport motor 205 drives a transport roller 205A to feed the print medium in contact with the upper surface of the media stage 202…FIG. 4 shows setting screen of the printer driver to set a width of each print area (divided section width) to be printed by the printer units 116-1 to 116-5.  In a setting field 401 a print area width (divided section width) for all printer units can be set in step of 0.1 mm by an input device such as keyboard and mouse.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein a sheet arranged in a direction (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara in view of Linder and Sugitani to obtain the invention as specified in claim 8.

	Referring to Claim 9, the combination of Shiohara in view Linder and further in view of Sugitani teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14).

Shiohara and Linder fails to explicitly teach 
wherein a page corresponding to the check sheet is blank and the controller controls the printer to display a screen for checking whether the check sheet will be output.

However, Sugitani teaches 
wherein a page corresponding to the check sheet is blank and the controller controls the printer to display a screen for checking whether the check sheet will be output (See Sugitani, Sect. [0096], While a common value can be used to specify all the print area widths for the printer units 116-1 to 116-5 as described above, it is also possible to make setting individually for each printer unit 116-1 to 116-5.  Instead of adopting the configuration in which the entered setting is accepted as in this example, the print area width may be automatically calculated from the printer unit number (division number) setting shown in FIG. 3A and FIG. 3B and the width of the print medium used…Further, while this example employs an arrangement in which the printer units 116-1 to 116-5 are assigned print areas that do not overlap, the printer units assigned with adjoining print areas may be so arranged that their boundary portions overlap each other in order to prevent areas between the adjoining print areas from failing to be printed or being left blank due to a low arrangement accuracy).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein a page corresponding to the check sheet is blank and the controller controls the printer to display a screen for checking whether the check sheet will be output.  The motivation for doing so would have been to provide a low-cost image forming apparatus of a simple construction, a printer complex system and a medium transport device for the image forming apparatus, an information processing device to supply image data to the image forming apparatus, and an image forming system incorporating these devices (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara in view of Linder and Sugitani to obtain the invention as specified in claim 9.

Referring to Claim 10, the combination of Shiohara in view of Linder and further in view of Sugitani teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14).

Shiohara and Linder fails to explicitly teach 
wherein the check sheet is not stored in the sheet feeder and the controller controls the printer device to display a screen for checking whether to use the same type of sheets as the sheets.

However, Sugitani teaches 
wherein the check sheet is not stored in the sheet feeder and the controller controls the printer device to display a screen for checking whether to use the same type of sheets as the sheets (See Sugitani, Sect. [0092], In a unit number setting field 301 on the screen of the display unit 108, a number can be entered which specifies how many of the printer units are used to print one page of image.  For example, if five printer units each having a printable width of 100 mm are arranged in a staggered manner, as shown in FIG. 2, one page of image measuring 500 mm wide and a desired size long (in a medium transport direction) can be printed.  In a print area assignment field 302, a setting is made as to which printer unit is assigned to which part of the image.  In this embodiment, print areas each 100 mm wide are assigned, from left to right in FIG. 2, to the printer units 116-1 to 116-5 in that order.  These print areas therefore are uniquely determined by physical locations of the printer units (see FIG. 2).  When a print command is issued, the printer units print their assigned areas to form one whole image in combination, as schematically shown at reference number 303.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the check sheet is not stored in the sheet feeder and the controller controls the printer device to display a screen for checking whether to use the same type of sheets as the sheets.  The motivation for doing so would have been to provide a low-cost image forming apparatus of a simple construction, a printer complex system and a medium transport device for the image forming apparatus, an information processing device to supply image data to the image forming apparatus, and an image forming system incorporating these devices (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara in view of Linder and Sugitani to obtain the invention as specified in claim 10.

	Referring to Claim 11, the combination of Shiohara in view of Linder and Sugitani teaches the information control apparatus according to Claim 10 (See Shiohara, Fig. 1, Operation Panel 14), wherein the same type of sheet as the currently used sheet is used as the check sheet and the controller controls the printer device so that the check sheet will be output to a loader different from a loader used for the currently used sheet (See Shiohara, Col. 12 lines 13-24, First sheet cassette 3 may be replenished with sheets P by lifting the upstream end of the second sheet cassette 30 as shown in FIG. 7B in a state where second sheet cassette 30 is pushed with respect to first sheet cassette 3 (to the sheet feed position) as shown in FIG. 7A, or by lifting the upstream end of second sheet cassette 30 as shown in FIG. 8B in a state where second sheet cassette 30 is pulled back with respect to first sheet cassette 3 (to the non-sheet-feed position) as shown in FIG. 8A.  In either case, second sheet cassette 30 may be pivoted upward about round shafts 36 to provide a larger vertical space at the upstream end of first sheet cassette 3, thereby facilitating loading sheets P in first sheet cassette 3.).


Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguchi et al. (US PAT. No. 5,297,376) discloses a finisher operable with an image forming apparatus for discharging paper sheets coming out of the apparatus and each carrying an image thereon to a plurality of bins while sorting the paper sheets and, if desired, packaging the paper sheets in an envelope.  When a pack mode is selected, the size of paper sheets and the sizes of envelopes which are to be fed from a paper cassette or a tray each are sensed by size sensors.  Envelopes sizes capable of accommodating the paper sheets of the sensed size are determined and compared with the sensed envelope sizes.  Among the determined envelope sizes, the envelope size capable of accommodating the paper sheets of the size sensed by the size sensor in a desired number inputted.  When the desired number is too great to be packaged in the envelope, such an occurrence is displayed and/or the pack mode is cancelled.


Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571) 270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.